Citation Nr: 1207976	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974, with periods of subsequent Air National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the competent evidence of record relates tinnitus to the Veteran's military service.  

2.  The preponderance of the evidence shows that the Veteran's low back disability is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A low back disability was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in October 2006 and December 2006 letters, which were provided before the adjudication and subsequent readjudication of the Veteran's claims.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's reserve- and post-service treatment records.  The Veteran has also submitted copies of his service treatment records, to include those specifically related to the instances of in-service injury/trauma, and neither he nor the record has raised any reasonable suggestion that there are any additional relevant service treatment records presently not associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); see also Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010) (finding the Board did not err, when it determined VA met the duty to assist even though efforts were not made to obtain records held by a Federal department, when there was no specific reason or allegation the records might give rise to pertinent information); Raugust v. Shinseki, 23 Vet. App. 475, 478-79 (2010).  Further, the Veteran has declined the opportunity to testify at a Board hearing in connection with his present claim.  Further, the Veteran has not identified any additional records VA should seek on his behalf, nor are any such records reasonably identified by the record.  Essentially, the Board does not have notice of any additional relevant evidence not of record, and finds that VA made all reasonable efforts to obtain evidence necessary to substantiate the claims.  Thus, no further assistance with the development of evidence is required.

An appropriate and adequate medical examination and opinion were obtained related to the Veteran's low back disability.  Moreover, the Board may evaluate the service connection claim for tinnitus based on the medical evidence presently of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.358.

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, supra. 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

	Tinnitus 

The Veteran presently seeks service connection for tinnitus.  Specifically, he maintains that his current tinnitus symptomatology is related to in-service acoustic trauma sustained while working as an Air Force Security Police Officer and on the flight lines.  See Veteran's Statement, May 24, 2007.  

Here, the Board finds the Veteran's statements related to in-service noise exposure to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, he has provided a generally consistent account of military noise exposure and related symptomatology, which the evidence of record tends to confirm, to include service department records and his MOS as a Security Specialist.  The DD Form 214 shows the Veteran served as a security specialist during his active duty service (and reserve records show he continued to service as a security police officer).  After considering his account of in-service noise exposure and relevant symptomatology, with all other evidence of record, the Board finds the Veteran's lay report to be competent and credible.  Thus, in the present circumstance, the Board finds that in-service noise exposure is established.  

The Veteran has submitted a September 2006 private audiological treatment record, from private physician G.B., M.D.  This treatment record reflects Dr. G.B.'s opinion that, based on the Veteran's account of symptomatology, report of noise exposure (working as a military policeman for 23 years and on a flight line and exposure to some heavy artillery gunfire), and current examination findings, "it is at least as likely as not" that the Veteran's history of loud noise exposure during service "substantially contributed to the onset of his tinnitus."  Dr. G.B. indicated that the Veteran had tinnitus matching at 45 dB in the left ear at 6000 HZ and 30 dB in the right ear at 8000 HZ.  

As previously indicated, the Board finds the Veteran's statements related to in-service noise exposure to be competent and credible.  See Jandreau and Buchanan.  Additionally, for the reasons detailed above, in this circumstance, the Board finds that in-service noise exposure is established. 

In any service connection claim medical evidence and opinions are highly probative in establishing the claim.  In the present matter, the only medical evidence addressing the determinative issue weighs in favor of the Veteran's claim.  Dr. G. B. provides a clear medical opinion that the Veteran's in-service noise exposure likely caused his current tinnitus, based on (i) the physician's medical expertise; (ii) relevant medical records; and (iii) the Veteran's competent and credible account of symptomatology, to include in-service noise exposure, making the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Ultimately, the Board finds the September 2006 opinion of Dr. G. B. to be the most probative medical opinion of record as to this matter.

In sum, the evidence confirms the Veteran's diagnosis with tinnitus and his account of in-service noise exposure.  Further, the most probative medical evidence relates currently diagnosed tinnitus to his military noise exposure.  As such, service connection for tinnitus is warranted and, to this extent, the claim is granted.  

	Low Back Disability

The Veteran also seeks to establish service connection for a low back disability.  With respect to this condition, the Veteran maintains the condition is related to an October 1970 in-service injury.  

An October 1970 service treatment record documents the Veteran's complaints and treatment for low back symptoms, and the associated diagnosis of muscle strain.  A March 1990 reserve service treatment record reflects low back related treatment, when the Veteran was provided a diagnosis of musculoskeletal trauma to the sacrum/coccyx.  However, no abnormalities associated with his spine or musculoskeletal system were noted on his July 1977 reserve enlistment Report of Medical Examination or any subsequent reserve examination, to include a report dated in November 1993.  Additionally, the Veteran denied any history of (I) bone or joint deformity; or (II) recurrent back pain on respective reserve Reports of Medical History, to include those dated from March 1978 to November 1993.  

In, December 1992, the Veteran sought private treatment for low back complaints, following a recent motor vehicle accident.  This treatment record details his account of relevant symptomatology and set the onset of such symptoms approximately four-to-five days prior.  Based on relevant examination findings, the private medical care provider diagnosed lumbar sprain.  A treatment record generated at this facility, dated in January 1993, reflects a notation that the Veteran's condition had improved, although he reported "a little bit of pain."  In March 1993 the private medical professional reported the Veteran's dismissal from further treatment because he was experiencing no pain and his condition was much improved.  None of the records generated at this facility contain any suggestion or opinion that the diagnosed low back condition had its onset during service or was related to any in-service event, to include any account from the Veteran.  

The September 2006 statement of private physician M. D., M.D., indicates a review of the Veteran's service treatment records reports his account of continuous low back symptoms and details low back examination findings of mild tenderness.  Based on the aforementioned factors, Dr. M. D. states that it is as likely as not that the Veteran's in-service back injury contributed to the onset of back pain.  

In March 2007, the Veteran was provided a VA examination, in connection with his present claim.  During the examination, he reported sustaining a 1970s in-service fall and continuously experiencing associated pain since separation.  Upon performing an appropriate physical examination and radiological examinations, the examiner reported the Veteran's diagnosis of lumbar strain.  However, the examiner attributed this diagnosis to the Veteran's age and not any period of military service, given his account of symptomatology, the medical evidence detailing his treatment for a low back condition and current examination findings, to include normal radiological results.  


	Merits

As previously indicated, the Veteran is competent to provide his account of low back symptomatology; however, to the extent such statements purport to provide a competent medical opinion relating such symptoms to military service, in the present circumstance he lacks the requisite training or expertise to provide a competent nexus opinion as the question of whether any low back disorder is related to in-service symptomatology involves a complex medical matter.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the Board finds that the Veteran's current account of experiencing low back symptoms since separation is not credible given the other evidence of record.  As such, his statements are insufficient to provide the necessary nexus between his military service and low back disability.  

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any internal inconsistencies, facial plausibility and consistency of provided statements with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir.1996).  

In this case, the Board finds the Veteran's account of continuity of low back problems since separation from service to be inconsistent with the evidence of record and not credible.  In reaching this determination, the Board notes that the Veteran specifically denied any history of recurrent low back pain on multiple occasions, to include as documented on respective March 1978 to November 1993 reserve Reports of Medical History.  Such statements were signed certifications by the Veteran regarding the state of his physical health.  Further, a December 1992 private treatment record documents his first consistent treatment for low back symptoms and, at this time, reported his symptoms had their onset four-to-five days prior.  The medical evidence of record also suggests that these low back symptoms resolved in March 1993.  Essentially, the first medical evidence of any low back treatment and/or complaint is almost 15 years after his separation from active military service and more than two years after his noted March 1990 reserve low back injury; moreover, he indicated these symptoms presented after a recent motor vehicle accident.  In light of these factors, the Board finds that this post-active service period without complaints or treatment to be highly probative evidence that there has not been a continuity of symptomatology and weighs against any contention to the contrary.  

What is more, prior to seeking VA compensation, the Veteran's post-service treatment records are negative of any account of experiencing low back symptoms in-service and/or since separation, which further lessens the credibility of any such statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir.2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for low problems for many years after service, and given the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity of low back problems since service not to be credible, and thus of no probative value.  See Dalton; Caluza.

As previously noted, in any service connection claim medical evidence and opinions are highly probative in establishing the claim and, in the present matter, the most probative medical evidence weighs against the claim.  The September 2006 private medical opinion of Dr. M. D., tending to weigh in favor of the claim, only reflects consideration of service treatment records and current examination findings; therefore the provided opinion does not adequately address other pertinent post-service medical evidence of record, to include records related to low back treatment following a motor vehicle accident.  Additionally, Dr. M. D., relied largely, if not entirely, on the conclusion that the Veteran had experienced continuous low back symptoms since his separation from service and, for the reasons detailed above, the Board has found this account to lack credibility.  Accordingly, the Board finds that the September 2006 private medical opinion of Dr. M. D. to be of little, if any, probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  

Conversely, the March 2007 VA examination report is consistent with the relevant medical evidence of record and acknowledges and discusses such evidence, as well as, the Veteran's account of low back symptoms and trauma.  Nevertheless, after considering the aforementioned evidence, the VA examiner opined that the Veteran's low back disability was not likely related to military service or any period of reserve military service, even given his account of in-service trauma and symptoms.  Moreover, he offered a cogent rationale in support of that assessment, i.e., that his current symptoms and diagnosis are not consistent with the documented service low back traumas.  The VA examiner recognized that the Veteran sustained two minor back strain injuries during his service in the 1970s and 1990s and he was in a car accident in 1989.  The examiner noted that the Veteran's current symptoms were consistent with a low back strain.  The examiner maintained that the back strain was unrelated to the 1970 incident because the strain would have improved by now and the Veteran did not recall the 1990 incident so the back pain was unrelated to that.  The examiner explained that the Veteran developed low back pain during his middle age years "as millions of people due."  The examiner emphasized that the Veteran's radiographs were normal.  The Board recognizes that an August 2005 VA treatment record noted that the Veteran had arthritis but the assessment is not accompanied by any radiological findings.  The Board finds the VA examiner's negative opinion to be highly probative because it (i) reflects consideration of the Veteran's account of symptomatology and in-service trauma, (ii) provides clear medical reasoning and logic to support he provided opinion and (iii) is generally consistent with other pieces of medical evidence of record.  See Nieves-Rodriguez; see also Stefl.

In sum, although the Veteran is competent to report having low back problems in service and since that time, the Board finds that the preponderance of the evidence is against the claim because the Board finds his account of having chronic low back problems since service not credible.  Further, the VA examiner, who reviewed the Veteran's medical records and preformed a physical examination, opined that his low back disability was not related to any period of service and offered a cogent and persuasive rationale in support of his conclusion.  

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As such, service connection for a low back disability must be denied.


ORDER

Service connection for tinnitus is granted.  

Service connection for a low back disability is denied.  


REMAND

The Veteran seeks service connection for bilateral hearing loss, maintaining the condition is the result of in-service acoustic trauma(s) sustained while working as an Air Force Security Police Officer and on the flight lines.  As detailed above, the Board finds the Veteran's account of noise exposure credible.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran submitted a private audiological examination report in support of his claim.  Although the private September 2006 audiological examination report depicts pure tone test results in the form of a graph, the Board is the finder of fact and may interpret the evidence presented; moreover, the provided graphical representation is sufficiently clear to permit the proper interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995); see also Savage v. Shinseki, 24 Vet. App. 259 (2011).  Accordingly, the Board finds that the private audiological evaluation reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
20
LEFT
10
10
20
25
25

Also, it was noted that speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  Based on these findings, private physician G. B, M.D., diagnosed mild high frequency hearing loss.  In a September 2006 statement, private physician M. D., M.D., reported the Veteran's diagnosis of mild high frequency hearing loss.  Dr. M. D. opined that in-service loud noise exposure "likely as not" "contributed to the onset of [the Veteran's] hearing problems."  

The Board observes that while the auditory thresholds demonstrated on examination in September 2006 do not show a hearing impairment for VA purposes, it is unknown whether the reported speech discrimination scores were based on utilization of the Maryland CNC Test.  Thus, the Board cannot determine whether 
speech recognition scores are normal for VA purposes.  In light of lay evidence of an in-service event, medical evidence of a current diagnosis of mild high frequency hearing loss, and medical evidence indicating a link between the in-service event and diagnosis of hearing loss, but insufficient evidence to determine whether the Veteran has a bilateral hearing impairment for VA purposes, the Board finds that the Veteran should be afforded a VA examination and nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise in diagnosing hearing disabilities.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished. 

If, and only if, the Veteran has a hearing impairment in the right ear and/or left ear for VA purposes (38 C.F.R. § 3.385), the examiner is asked to answer the following question:

Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's bilateral hearing loss is etiologically related to an incident of the Veteran's military service, including in-service noise exposure?  The examiner should accept as fact that the Veteran was exposed to loud noise in service essentially how he has related this event. 
A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC).  The Veteran and his representative should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


